January 23, 1923. The opinion of the Court was delivered by
This is an action for partition. The rights of the parties are dependent upon the question whether there was a moral marriage between slaves, and the recognition of the children born of them as legitimate.
The facts are fully stated in the report of the Master, which was in favor of the defendants, and to which the plaintiffs filed exceptions. On hearing the report of the Master, his Honor, the Circuit Judge, sustained the exceptions, *Page 510 
but did not refer specifically to the testimony upon which he based his conclusion. The defendants appealed upon exceptions which, together with the Master's report, the plaintiffs' exceptions to it, and the defendants' grounds of appeal, will be reported.
In their argument the appellants' attorneys say:
"Was Ella Easley the child of a moral marriage, or wasshe born in concubinage? We invite the earnest attention of the Court to this question of fact, for the whole case turns upon it."
We also take the view that this is the question upon which all others in the case are dependent. The presumption is in favor of the findings of fact by his Honor, the Circuit Judge, and it is incumbent on the appellants' attorneys to satisfy this Court that they were erroneous.
The appellants' attorneys have discussed the testimony at great length and in detail, but they have failed to satisfy this Court that there was error on the part of his Honor, the Circuit Judge.
Affirmed.
MR. JUSTICES WATTS and FRASER concur.